—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which, inter alia, denied petitioner’s application for ordinary disability retirement benefits.
On July 25, 1991, while employed as a senior office typist for the Office of Court Administration, petitioner fell on wet concrete steps and injured the right side of her body, including her neck, shoulder, back, arm, leg and buttocks. Her August 25, 1992 application for ordinary disability retirement benefits was denied on the basis that petitioner failed to prove that she was permanently incapacitated for the performance of her duties. Upon review of the record, we find that the administrative determination is supported by substantial evidence. Ample medical evidence was presented to substantiate respondent Comptroller’s conclusion that petitioner did not suffer from a permanent disability or that she was otherwise unable to perform her duties. Accordingly, we find no reason to disturb the administrative determination.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.